Title: From Benjamin Franklin to Samuel Huntington, 4 March 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy, March 4. 1780.
M. Gerard, under whose Care I understand the Dispatches from Congress to me, were forward’d, is not yet arrived here, and I have not received them. I cannot therefore at present answer any thing that may be contained in them. He is however expected next Week, and I may afterwards have time to write farther by the Alliance. Mr Adams is come but did not bring Duplicates of those Dispatches. I have in Obedience to the Order of Congress which he produced to me, furnish’d him with 1000 Louis d’ors. I have also given a Credit to Mr Jay, upon the Correspondent of our Banker at Madrid for an equal Sum. I have not yet heard of his Arrival there. His Letter to me was of the 28th. Jany. from Cadiz.
In my last I gave some Account of the Success of our little Squadron under Commodore Jones. Three of their Prizes, sent into Bergen in Norway, were at the Instance of the British Minister, seized by Order of the Court of Denmark, and deliver’d up to him. I have, with the Approbation of the Ministry here, drawn up and sent to that Court a Memorial reclaiming those Prizes. It went through the Hands of the French Minister residing there, who has deliver’d it; but I have yet no Answer. I understand from the French Consul at Bergen that the Prizes remain still in that Port, and it is said there is some hope that the Order may be revers’d. But this is doubtful, and I suppose the Congress will immediately consider this important Affair, and give me such Instructions upon it as they may judge proper. With this I send a Copy of the Memorial.
During the Cruise a mortal Quarrel arose between the Commodore & Captain Landais. On their Arrival in Holland, M. De Sartine, Minister of the Marine, proposed to me the sending for Landais, in order to enquire into his Conduct. I doubted the Propriety of my meddling in the Affair, but Capt. Landais’ Friends conceiving it a Measure that might be serviceable to him and pressing it, I complied, and he came accordingly to Paris. I send the Minutes of the Enquiry for the Consideration of Congress. These will go by the Alliance. I have not presum’d to condemn or acquit him, doubting as well my own Judgment as my Authority. He proposes to demand a Court Martial in America. In his Absence from the Ship, the Commodore took the command of her, and on quitting the Texel, made a Cruise thro’ the Channel to Spain, and is since returned to L’Orient, where the Ship is now refitting in order to return to America. Capt: Landais has not applied to me to be replaced in her, and I imagine has no Thought of that kind, having before on several Occasions express’d to me and others, his Dissatisfaction with his Officers, and his Inclination on that Account to quit her. Capt. Jones will therefore carry her home, unless he should be prevail’d with to enter another Service, which however I think is not likely. Tho’ he has gained immense Reputation all over Europe for his Bravery.
As Vessels of War under my Care create me a vast deal of Business, of a kind too that I am unexperienced in, and by my distance from the Coast is very difficult to be well executed, I must repeat my earnest Request that some Person of Skill in such Affairs, may be appointed in the Character of Consul, to take Charge of them. I imagine that much would by that means be saved in the Expence of their various Refittings and Supplies, which to me appears enormous.—
Agreable to the Order of Congress, I have employed one of the best Artists here in cutting the Dies for the Medal intended for M. De Fleury. The Price of such Work is beyond my Expectation being a thousand Livres for each Die. I shall try if it is not possible to have the others done cheaper.
Our Exchange of Prisoners has been for some time at a Stand, the English Admiralty refusing after long Consideration to give us any Men in return for those who had been dismiss’d by our armed Vessels on Parole, and the actual Prisoners we had being all exchanged. When the Squadron of Comme Jones arriv’d in the Texel with 500 English Prisoners, I proposed Exchanging there; but this was declined, in Expectation, as I heard from England, of retaking them in their Way to France. The Stay of our Ships in Holland, thro’ the Favour of the States being prolonged, and the Squadrons stationed to intercept us, being tired of Cruising for us, the British Ministry consented at length to a Cartel with France, and brought Frenchmen to Holland to exchange for those Prisoners instead of Americans. These Proceedings have occasioned our poor People to be kept longer in Confinement; but the Minister of the Marine having given Orders that I should have as many English, another Cartel charged with Americans is now daily expected, and I hope in a few Months to see them all at Liberty. This for their Sakes, and also to save us Expence; for their long and hard Imprisonment induces many to hazard attempts of escaping, and those who get away through London, and Holland, and come to Paris in their Way to some Seaport in France, cost one with another I believe near 20£ Sterg a Head. The Delays in the Exchange, have I think been lengthen’d by the Admiralty, partly with the View of breaking the Patience of our People, and inducing them to enter the English Service. They have spared no Pains for this purpose, & have prevail’d with some. The Number of these has not indeed been great, and several of them lost their Lives in the blowing up of the Quebec. I am also lately informed from London, that the Flags of Truce with Prisoners from Boston, one of which is seized as British Property, will obtain no Americans in Exchange; the returned English being told that they had no Authority or Right to make such Agreements with Rebels &c. This is not the only Instance in which it appears that a few late Sucesses have given that Nation another Hour of Insolence. And yet their Affairs upon the whole wear a very unpromising Aspect. They have not yet been able to find any Allies in Europe; Holland grows daily less and less disposed to comply with their Requisitions, Ireland is not satisfied but is making new Demands, Scotland and the Protestants in England are uneasy, and the Associations of Counties in England, with Committees of Correspondence, to make Reforms in the Government all taken together give a good deal of Apprehension at present, even to their mad Ministers; while their Debt, on the Point of amounting to the amazing Sum of 200 Millions, hangs as a Milstone upon the Neck of their Credit, and must ere long sink it beyond Redemption.

The Disposition of this Court continues as favourable as ever, tho’ it cannot comply with all our Demands. The Supplies required in the Invoice sent me by the Committee, appear’d too great and numerous to be immediately furnished. Three Millions of Livres were however granted me, with which after deducting what will be necessary to pay the Interest Bills and other late Drafts of Congress, I could not venture on ordering more than 10,000 Suits of Cloaths: With these we shall have 15,000 Arms and Accoutrements. A good deal of Cloth goes over in the Alliance, purchased by Mr Ross, which it is computed may make 7 or 8000 Suits more. But altho’ we have not obtained that Invoice of Goods, this Court being at immense Expence in the Preparations for the next Campaign, I have reason to believe that a Part of those Preparations will be employed in essential Assistance to the United States, and I hope effectual, tho’ at present I cannot be more particular.
I have sent to Mr Johnson, the Vote of Congress relative to the Settlement of the Accounts. He has express’d his Readiness to enter on the Service. Mr. Dean is soon expected here, whose Presence is very necessary, and I hope with his Help they may be gone through without much Difficulty. I could have wished it had suited Mr Lee to have been here at the same time.
The Marquis de la Fayette, who during his Residence in France has been extreamly zealous in supporting our Cause on all Occasions, returns again to fight for it. He is infinitely esteem’d and beloved here, and I am persuaded will do every thing in his Power to merit a Continuance of the same Affection from America.
With the greatest Respect I have the honour to be, Sir, Your Excellency’s, most obedient and most humble Servant.
Franklin
The honble. Sl. Huntington Esqr. President of Congress.
 
Notations in different hands: From Docr. Franklin March 4. 1780 read May. 15. / B. Franklin Esqr March 4th: 1780 Read May 15. 1780—
